Title: To George Washington from Brigadier Generals Nathanael Greene and Lord Stirling, 18 May 1776
From: Greene, Nathanael,Stirling, Lord (né William Alexander)
To: Washington, George

 
New York, 18 May 1776. Have investigated the claims of two officers to fill “the Vacant post of a Captain in Colonel Wyllys’s Regiment. Wee find they are both Gentlemen of undoubted Merrit But as to Rank in the Continental Army we can have no doubt remaining that it belongs to Leiutenant Huntington, he having been appointed a first Leiutenant in the Service some months before Leiutenant Champion.”
